Title: To James Madison from Tench Coxe, 17 January 1804 (Abstract)
From: Coxe, Tench
To: Madison, James


17 January 1804, Philadelphia. “Mr. Thomas Benger of the County of Philadelphia goes to Washington for the purpose of obtaining a patent for the preparation of oak bark for dying. He wishes for the honor of being made known to you & through you to the Board for granting patents. Soon after the peace of 1783 this gentleman with a numerous connexion moved from Newfoundland to our county of Bucks. He has since become a citizen of Pennsa. and the family have maintained a good standing among us. He has acquainted me with some part of his business but will of course regularly submit it to yourself and the other gentlemen of the Board.”
 

   
   RC (DLC). 2 pp.



   
   On 27 Jan. 1804 Thomas Benger was granted a patent for an “Improvement in preparing quercitron or black oak bark for exportation or home consumption, for dying or other uses” (ASPAmerican State Papers: Documents, Legislative and Executive, of the Congress of the United States … (38 vols.; Washington, 1832–61)., Miscellaneous, 1:430).


